DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer-readable medium, which is non-statutory subject matter.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term. See MPEP 2111.01 and, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation of “non-transitory” to the claim. Cf. Animals-Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit,” “storage unit,” and “sending and receiving unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rommer et al. (US 2011/0199987) in view of Campbell (US 2011/0176407), and further in view of Moon et al. (US 2007/0153685).

Regarding claim 1, Rommer discloses a method for providing a communication connection (Rommer, paragraph [0001], lines 1-4, packet data network connections in a telecommunications network), comprising: 
determining a unique connection ID (Rommer, paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN); 
storing the unique connection ID in a first communication entity (Rommer, paragraphs [0028], tagging is done by the serving gateway; paragraph [0051], tagging done by infrastructure entity in the network; [0056], [0057]); and 
providing the unique connection ID to a second communication entity for establishing of a communication connection identified by the unique connection ID (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraph [0031], new PDN connection request from a UE to tag the PDN; paragraph [0050]; paragraph [0051], tagging done by infrastructure entity in the network, in response to a UE request for an additional PDN connection; paragraph [0056]); and
wherein the communication connection identified by the unique connection ID between the first communication entity and another communication entity (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraphs [0029] and [0030]; paragraph [0056]); 
wherein the second communication entity  is a target communication entity (Rommer, paragraphs [0050], [0056], [0057], PDN gateway) to which the first communication entity (Rommer, paragraph [0050]; paragraph [0056], serving gateway) want to create the communication connection (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraph [0031], new PDN connection request from a UE to tag the PDN),

Rommer does not explicitly disclose a handover between the first communication entity and a third communication entity.

Campbell discloses providing to the second communication entity an indication for a handover of the communication connection identified by the unique connection ID (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW), 
wherein the handover of the communication connection identified by the unique connection ID between the first communication entity and a third communication entity (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW), 
wherein the second communication entity is a target communication entity to which the first communication entity want to create the communication connection (Campbell, paragraph [0080] , SGW, PGW; Figs. 1 and 2),
and the communication connection identified by the unique connection ID is handed over from the first communication entity to the third communication entity which is different from the first communication entity (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to provide an indication for a handover of the communication connection, as in Campbell, to the second communication entity of Rommer.  The motivation to combine the references would have been to update the records of the second communication entity.

Rommer does not explicitly disclose that the unique connection ID remains the same during handover.

Moon discloses wherein the unique connection ID remains the same during handover (Moon, paragraph [0007], lines 1-6, service flow identifier is not changed when the mobile station performs handoff, service flow identifier is a unique identifier for a connection service of the mobile station).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the unique connection ID of Rommer to remain the same during handover, as in Moon; in which case the mobile node ID portion, the access point name (APN) portion, and the Evolved Packet System default bearer ID portion included in the unique connection ID would remain the same. The motivation would have been to prevent an interruption of communication (see ABSTRACT and paragraph [0112] of Moon).

Regarding claim 3, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 1, wherein at least one communication entity is one out of the group consisting of a mobile communication device, a network node, a routing device, a gateway, a user equipment, a mobility management entity, a serving gateway and a packet data network gateway (Rommer, paragraph [0051], mobile phone, access point; paragraph [0056], MME, S-GW, PDG). 

Regarding claim 4, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 1, wherein the unique connection ID comprises a mobile node ID (Rommer, paragraph [0016], lines 1-4, UE ID), an access point name (paragraph [0016], lines 1-4, APN) and at least one element out of the group consisting of a packet data network connection information, a packet data network connection tag, a bearer ID (Rommer, paragraph [0054], append a sequence number to the original APN string; paragraph [0055], lines 6-7, sequence number is a new unique identity identifying a new PDN connection from the UE to an APN where there is already an active connection), a GREkey and an uplink GREkey.

Regarding claim 5, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 1, wherein the communication connection is a communication connection according to a Proxy Mobile IP protocol (Rommer, paragraph [0016], PMIP). 

Regarding claim 6, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 1, wherein the transmission of the indication for establishing and/or handover of a communication connection identified by the unique connection ID is performed by using a Proxy Binding Update message (Campbell, paragraph [0077], vendor specific Proxy Binding Update). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a Proxy Binding Update message, as in Campbell, in network of Rommer.  The motivation to combine the references would have been to conform to PMIP standards.

Regarding claim 7, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 6, wherein the transmission of the indication for establishing and/or handover of a communication connection identified by the unique connection ID is performed at least in part by using a Vendor Specific Mobility Option of the Proxy Binding Update message (Campbell, Campbell, paragraph [0077], vendor specific Proxy Binding Update). 

Regarding claim 8, Rommer discloses a communication entity (Rommer, paragraph [0001], lines 1-4, packet data network connections in a telecommunications network), comprising: 
a determination unit for determining a unique connection ID (Rommer, paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN); 
a storing unit for storing the unique connection ID in a first communication entity (Rommer, paragraphs [0028], tagging is done by the serving gateway; paragraph [0051], tagging done by infrastructure entity in the network; [0056], [0057]); and 
a sending and receiving unit adapted to transmit, to a second communication entity, an indication for establishing of a communication connection identified by the unique connection ID (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraph [0031], new PDN connection request from a UE to tag the PDN; paragraph [0050]; paragraph [0051], tagging done by infrastructure entity in the network, in response to a UE request for an additional PDN connection; paragraph [0056]) , 
wherein the unique connection ID identifies a communication connection (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN) according to a Proxy Mobile IP protocol (Rommer, paragraph [0016], PMIP) between a serving gateway (Rommer, paragraph [0050]; paragraph [0056], serving gateway) and a packet data network gateway (Rommer, paragraphs [0050], [0056], [0057], PDN gateway).

Rommer does not explicitly disclose a handover identified by the unique connection ID.

Campbell discloses a sending and receiving unit adapted to transmit, to a second communication entity, an indication for establishing or handover of a communication connection identified by the unique connection ID (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW),
wherein the unique connection ID identifies a communication connection according to a Proxy Mobile IP protocol between a serving gateway and a packet data network gateway (Campbell, paragraph [0009], PMIP; paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to provide an indication for a handover of the communication connection, as in Campbell, to the second communication entity of Rommer.  The motivation to combine the references would have been to update the records of the second communication entity.

Rommer does not explicitly disclose that the unique connection ID remains the same during handover.

Moon discloses wherein the unique connection ID remains the same during handover (Moon, paragraph [0007], lines 1-6, service flow identifier is not changed when the mobile station performs handoff, service flow identifier is a unique identifier for a connection service of the mobile station).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the unique connection ID of Rommer to remain the same during handover, as in Moon; in which case the mobile node ID portion, the access point name (APN) portion, and the Evolved Packet System default bearer ID portion included in the unique connection ID would remain the same. The motivation would have been to prevent an interruption of communication (see ABSTRACT and paragraph [0112] of Moon).

Claims 9-11 are rejected under substantially the same rationale as claim 2, 4 and 5.

Regarding claim 12, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 8, wherein the sending and receiving unit is further adapted to transmit an indication for handover of a communication connection identified by the unique connection ID (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW).  

Regarding claim 13, Rommer in view of Campbell, and further in view of Moon discloses a method according to claim 5, further comprising identifying a communication connection according to the Proxy Mobile IP protocol between a serving gateway and a packet data network gateway with the unique connection ID (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN; paragraph [0031], new PDN connection request from a UE to tag the PDN; paragraph [0050]; paragraph [0051], tagging done by infrastructure entity in the network, in response to a UE request for an additional PDN connection; paragraph [0056]). 

Regarding claim 14, Rommer in view of Campbell, and further in view of Moon discloses a non-transitory computer-readable medium, in which a computer program is stored, which, when being executed by a processor, causes the processor to carry out the method according to claim 1 (Rommer, paragraph [0068], processor readable instructions stored in a processor readable storage medium). 

Regarding claim 15, Rommer in view of Campbell, and further in view of Moon discloses a computer program embodied on a non-transitory computer readable medium, the computer program, when executed by a processor, causes the processor to carry out the method according to claim 1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466